DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement (PTO-1449) filed 07/29/2021. An initialed copy is attached to this Office Action.
Examiner’s Comments
In view of the amendment, the prior objection of claim 109 has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 107-115, 117 and 122-125 are rejected under 35 U.S.C. 103 as being unpatentable over Veerasamy (USPG Pub No. 2013/0016417) in view of McCabe et al. (USPG Pub No. 2013/0033736), hereinafter “McCabe”.
Regarding claim 107, Veerasamy discloses a method of manufacturing electrochromic devices (see Fig. 3, Paragraph 32), the method of manufacturing comprising: (a) fabricating an electrochromic device comprising an electrochromic stack (400) between a first and a second transparent electronically conductive layer (412 and 404) configured to deliver potential over surfaces of the electrochromic stack (400) and thereby cause optical switching of the electrochromic device (see Figs. 3, 4, 6(b), Paragraph 62), on a glass substrate (402) without pre-patterning in a first facility (Paragraphs 10, 42, 45, 62, 77 – this process is performed in a facility thus a first facility); (b) providing a top coat (602/610/”barrier layer”) on the electrochromic device on the glass substrate (402) (see Figs. 3, 6(b), Paragraph 62); (c) after providing the top coat, the glass substrate (402) including the top coat on the electrochromic device (see Fig. 6(b)); and (d) performing post-processing (see Fig. 3, Paragraphs 77-79). Veerasamy discloses the claimed invention, but does not specify shipping to a second facility; in the second facility. Paragraph 10 of Veerasamy teaches that it is known in the art that certain steps in the manufacturing process are taken at one facility and sold to another to provide the final product. This is further evidenced by McCabe. In the same field of endeavor, McCabe discloses shipping to a second facility; in the second facility (Paragraphs 195, 197). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Veerasamy with shipping to a second facility; in the second facility of McCabe for the purpose of shipping the substrate to a facility specializing in the post process and equipped to perform said process (Paragraph 197).

Regarding claim 109, Veerasamy further discloses wherein the cutting is performed either before or after applying one or more bus bars to the electrochromic device (Paragraphs 47, 62).
Regarding claim 110, Veerasamy further discloses wherein (d) comprises laser patterning of the electrochromic device (Paragraph 47).
Regarding claim 111, Veerasamy further discloses further comprising applying one or more bus bars to the electrochromic device (see Fig. 3, Paragraph 47).
Regarding claim 112, Veerasamy further discloses wherein the one or more bus bars is applied in the first facility (see Fig. 3, Paragraphs 10, 47 - this process is performed in a facility thus a first facility).
Regarding claim 113, Veerasamy discloses wherein the one or more bus bars is applied in the facility (see Fig. 3, Paragraphs 10, 47). Veerasamy and McCabe teach the method as is set forth above for claim 107, McCabe further discloses the second facility (Paragraphs 195, 197).
Regarding claim 114, Veerasamy further discloses wherein providing the top coat (602/610/”barrier layer”) comprises forming a hermetic top coat over the electrochromic device (see Figs. 3, 6(a)-7, Paragraph 62).
Regarding claim 115, Veerasamy further discloses wherein the top coat is made of material selected from the group consisting of parylenes, silicon-based encapsulants, epoxy-based encapsulants, oxide-polymer multilayers, and combinations thereof (Paragraphs 46, 76). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 122, Veerasamy discloses wherein the glass substrate including the electrochromic device is not tempered (see Fig. 3, Paragraph 10). Veerasamy and McCabe teach the method as is set forth above for claim 107, McCabe further discloses shipped (Paragraphs 195, 197). Performing the tempering step in a second facility is an obvious modification of Veerasamy and McCabe.
Regarding claim 123, Veerasamy and McCabe teach the method as is set forth above, McCabe further discloses wherein the shipped glass substrate including the electrochromic device comprises an electrochromic precursor (Paragraphs 184, 195, 197).
Regarding claim 124, Veerasamy discloses further comprising tempering the glass substrate including the electrochromic device after cuffing during the post-processing at the facility (see Fig. 3). Veerasamy and McCabe teach the method as is set forth above for claim 122, McCabe further discloses the second facility (Paragraphs 195, 197).
Regarding claim 125, Veerasamy discloses further comprising annealing the glass substrate including the electrochromic device after cutling during the post-processing at the second facility (see Fig. 3). Veerasamy and McCabe teach the method as is set forth above for claim 123, McCabe further discloses the second facility (Paragraphs 195, 197).
Claim 116 is rejected under 35 U.S.C. 103 as being unpatentable over Veerasamy (USPG Pub No. 2013/0016417) in view of McCabe (USPG Pub No. 2013/0033736) as applied to claim 107 above, and further in view of Kergosien et al. (USPG Pub No. 2012/0152273), hereinafter “Kergosien”.
Regarding claim 116, Veerasamy and McCabe teach the method as is set forth above for claim 107, McCabe further discloses the second facility (Paragraphs 195, 197). Veerasamy and McCabe disclose the claimed invention except for further comprising removing the top coat .
Claims 118-120 are rejected under 35 U.S.C. 103 as being unpatentable over Veerasamy (USPG Pub No. 2013/0016417) in view of McCabe (USPG Pub No. 2013/0033736) as applied to claim 107 above, and further in view of Pradhan et al. (USPG Pub No. 2012/0275008), hereinafter “Pradhan”.
Regarding claim 118, Veerasamy and McCabe disclose the claimed invention except for wherein the environment is an argon environment. In the same field of endeavor, Pradhan discloses wherein the environment is an argon environment (Paragraph 60). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Veerasamy and McCabe with wherein the environment is an argon environment of Pradhan for the purpose of performing step(s) in an inert atmosphere (Paragraph 60) to produce a device with improvements in performance and reliability (Paragraph 9).
Regarding claim 119, Veerasamy discloses further comprising providing the glass substrate (402) including the electrochromic device with a protective material (Paragraphs 47, 48, 62). Veerasamy and McCabe disclose the claimed invention except for with at least one other glass substrate with a second electrochromic device interleaved with a material.  In the same field of endeavor, Pradhan discloses with at least one other glass substrate with a second electrochromic device interleaved with a material (Paragraphs 143, 147). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Veerasamy and McCabe with at least one other glass substrate with a second electrochromic device interleaved with a material of Pradhan for the 
	Regarding claim 120, Veerasamy discloses wherein the protective material (see Figs. 6(a)-7, Paragraph 62). Veerasamy and McCabe disclose the claimed invention except for material comprises a powder and/or an interleaving sheet. In the same field of endeavor, Pradhan discloses material comprises a powder and/or an interleaving sheet (Paragraphs 143, 147). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Veerasamy and McCabe with material comprises a powder and/or an interleaving sheet of Pradhan for the purpose of providing improvements in performance and reliability (Paragraph 9). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.	
Claim 121 is rejected under 35 U.S.C. 103 as being unpatentable over Veerasamy (USPG Pub No. 2013/0016417) in view of McCabe (USPG Pub No. 2013/0033736) and Pradhan (USPG Pub No. 2012/0275008) as applied to claim 120 above, and further in view of Rogers et al. (USPG Pub No. 2016/0005700), hereinafter “Rogers”.
Regarding claim 121, Veerasamy, McCabe and Pradhan teach the method as is set forth above for claim 120, Pradhan further discloses wherein the interleaving sheet (Paragraphs 143, 147). Veerasamy, McCabe and Pradhan disclose the claimed invention except for is rice paper. In the same field of endeavor, Rogers discloses is rice paper (Paragraphs 71, 82, 87, 177). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Veerasamy, McCabe and Pradhan with is rice paper of Rogers for the purpose of providing a layer of low cost availability and proper suitability for the desired application (Paragraph 177). Furthermore, it has been held to .
Response to Arguments
Applicant's arguments filed 07/29/2021 have been fully considered but they are not persuasive. Applicant argued that the claims are nonobvious over Veerasamy in view of McCabe. With respect to claim 107, Applicant argued that steps (b)-(d) are not disclosed or taught by the prior art. In step (b) a “top coat” is provided on the electrochromic (EC) device. The “top coat”, as claimed, does not provide any limiting language. Applicant argued that the layers 602, 610 or “barrier layer” of Veerasamy are not used as protective or barrier layers for shipment. This feature is not recited in the rejected claim 107.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In steps (c) and (d), the glass substrate including the top coat on the EC device is shipped to a second facility for post-processing. In Paragraph 10, Veerasamy teaches that it is a known practice in the art of fabricating an EC device for a first facility to perform a series of steps in the fabrication process and a second facility to perform additional steps which are herein interpreted as post-processing steps. To provide further evidence of such practices, McCabe is referenced. Paragraphs 195 and 197 of McCabe teach that during the fabrication process of an EC device, post-processing steps are taken place at a second plant, facility or location. The step of shipping to a second facility to perform post-processing steps that are already known practices in the art of fabricating an EC device, instead of the same facility in which the device is manufactured, does not render the claimed invention to be novel. These .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/16/2021